Citation Nr: 0600173	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-27 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage in the area of the right lung, claimed to have 
resulted from Department of Veterans Affairs (VA) surgery in 
February 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1958 to November 1960.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the San Diego VA Regional Office 
(RO).  In November 2005 he appeared for a videoconference 
hearing before the undersigned.  The veteran reported at the 
hearing that he had additional evidence to submit in the form 
of a four page document, and that he would send the evidence 
directly to the Board via facsimile, along with a waiver of 
RO initial consideration of such evidence.  To date, however, 
such additional evidence has not been received by the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any action on his part is required.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

Essentially, the veteran contends that he has nerve damage in 
the area of his right lung as a result of a surgical 
procedure (right upper lobe resection) at a VA medical 
facility in February 2001.  The medical evidence shows that 
he had a carcinoma of the right upper lobe resected on 
February 5, 2001.  The veteran's claim for compensation for 
right lung nerve damage under 38 U.S.C.A. § 1151 was received 
by the RO in November 2002.  
On VA examination in May 2003, it was noted that the veteran 
had a thoracotomy tube inserted for four to five days 
postoperatively.  The examiner stated that the veteran "is 
believed to have pain in the right lateral chest wall post 
thoracotomy secondary to an injury to the intercostal 
nerve."  Examination revealed that the veteran felt 
"reasonably well" but had persistent right chest wall pain 
"attributed to his prior surgery."  The chest was clear to 
auscultation, and tactile fremitus and vocal resonance were 
normal.  The entire postoperative wound was tender on 
palpation at the proximal and distal ends.  X-rays showed 
status post right upper lobe lobectomy with surgical clips in 
the right upper lobe and elevation of the right 
hemidiaphragm, right sided postoperative change with pleural 
thickening, and tortuous aorta suggestive of systemic 
hypertension.  The diagnosis was postoperative irritation of 
the intercostal nerve at T9.  

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the surgery.  38 C.F.R. § 3.361(b).  

Inasmuch as there is no medical opinion of record that 
specifically addresses the medical issues raised under 38 
U.S.C.A. § 1151 claims filed on or after October 1, 1997 (and 
because of the complexity of the medical questions raised), 
additional examination and more detailed opinion are 
necessary prior to final appellate review. 
New regulations implementing 38 U.S.C.A. § 1151 went into 
effect on September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 
3, 2004).  Those changes did not have a substantive impact on 
the matter at hand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
appropriate specialist to ascertain 
whether he has nerve damage to his right 
lung as a result of the right upper lobe 
resection performed at a VA medical 
center in February 2001.  His claims file 
must be available to, and reviewed by, 
the examiner.  The examination should 
include any indicated tests or studies.  
Clinical findings must be described in 
detail.  The examiner should review the 
medical records associated with the 
February 2001 right upper lobe resection 
and opine:  Whether it is at least as 
likely as not that the veteran's has 
right lung nerve damage that is due to 
the VA surgery on February 5, 2001.  The 
examiner must explain the rationale for 
the opinion given.  

The examiner must specifically opine:  
(1) Whether the veteran has additional 
(nerve) disability from (following) the 
February 2001 VA surgery; (2) If the 
response to (1) is yes, the examiner 
should further indicate whether such 
additional disability was (a) caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical, or 
surgical treatment, or examination; or 
(b) is due to an event not reasonably 
foreseeable.  The examiner must explain 
the rationale for all opinions given.  
2.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


